                                             Case 4:19-cv-07710-JST Document 27 Filed 09/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MICHALAE SEALEY,                                Case No. 19-cv-07710-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        STAY
                                   9

                                  10        CHASE BANK (U.S.A.), N.A.,                      Re: ECF No. 20
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Chase Bank’s (“Chase”) motion to stay. ECF No. 20. The

                                  14   Court will grant the motion.

                                  15   I.       BACKGROUND

                                  16            On November 22, 2019, Plaintiff Michalae Sealey filed her Complaint, asserting one cause

                                  17   of action under the Telephone Consumer Protection Act (“TCPA”), 48 U.S.C. § 227. ECF No. 23

                                  18   ¶¶ 20-27. The TCPA prohibits companies from using an automatic telephone dialing system

                                  19   (“ATDS”) to make calls without the recipient’s consent. Sealey alleges that Chase used an ATDS

                                  20   to call “her cellular telephone multiple times seeking to speak with a third party.” Id. ¶¶ 13-14.

                                  21   Sealey alleges that the calls “were not made for ‘emergency purposes,’” and that the calls

                                  22   continued even after she told a Chase representative to stop the calls. Id. ¶¶ 15-17.

                                  23            Chase now moves to stay this case pending the Supreme Court’s review of Duguid v.

                                  24   Facebook, Inc., 925 F.3d 1146 (9th Cir. 2019), cert. granted in part, 2020 WL 3865252 (U.S. July

                                  25   9, 2020) (No. 19-511) (“Duguid”). ECF No. 20. Sealey opposed the motion, ECF No. 24, and

                                  26   Chase has replied, ECF No. 25.

                                  27   II.      JURISDICTION

                                  28            This Court has jurisdiction pursuant to 28 U.S.C. § 1331.
                                              Case 4:19-cv-07710-JST Document 27 Filed 09/29/20 Page 2 of 4




                                   1   III.     LEGAL STANDARD

                                   2            A district court’s discretion to stay proceedings “is incidental to the power inherent in

                                   3   every court to control the disposition of the causes on its docket with economy of time and effort

                                   4   for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In

                                   5   deciding whether to stay proceedings, a district court must weigh various competing interests,

                                   6   including “the possible damage which may result from the granting of a stay, the hardship or

                                   7   inequity which a party may suffer [if the case is allowed] to go forward, and the orderly course of

                                   8   justice measured in terms of the simplifying or complicating of issues, proof, and questions of law

                                   9   which could be expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110

                                  10   (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). “A stay should

                                  11   not be granted unless it appears likely the other proceedings will be concluded within a reasonable

                                  12   time in relation to the urgency of the claims presented to the court.” Leyva v. Certified Grocers of
Northern District of California
 United States District Court




                                  13   Cal., Ltd., 593 F.2d 857, 864 (9th Cir. 1979). The burden is on the movant to show that a stay is

                                  14   appropriate. Clinton v. Jones, 520 U.S. 681, 708 (1997).

                                  15   IV.      DISCUSSION

                                  16            Chase argues there is good cause to stay this case because Sealey’s one cause of action

                                  17   turns on whether Chase used an ATDS. ECF No. 20 at 3. Because Duguid will address the scope

                                  18   and meaning of an ATDS under the TCPA, Chase contends, that decision will impact the scope of

                                  19   discovery in this case, what legal issues will remain, and whether Sealey will pursue the action.

                                  20   Id. at 9. Chase also asserts that Sealey will not be prejudiced by a stay because she does not allege

                                  21   an ongoing injury, little discovery has been conducted at this point, and the delay would be

                                  22   limited. Id. at 7-9.

                                  23            Sealey responds that Chase has not overcome the presumption against a stay. ECF No. 24

                                  24   at 4. She asserts that a stay would be unjust, and be against the Court’s interest in judicial

                                  25   economy, because it would be “indefinite” and risk the dissipation of evidence. Id. at 4-7. Sealey

                                  26   also points to several decisions that have denied a stay pending Duguid. Id. at 4-6.

                                  27            The Court finds good cause to stay this case pending resolution of Duguid.

                                  28
                                                                                          2
                                           Case 4:19-cv-07710-JST Document 27 Filed 09/29/20 Page 3 of 4




                                   1          The cases Sealey relies on that have denied stays pending Duguid have either held that

                                   2   Duguid would not significantly impact the outcome of the proceedings or have involved issues

                                   3   that would require discovery regardless of the Duguid’s outcome. See Komaiko v. Baker Techs.,

                                   4   Inc., 19-cv-03795-DMR, 2020 WL 5104041, at *4 (N.D. Cal. Aug. 11, 2020) (denying motion to

                                   5   stay, but restricting discovery, where defendant had “not adequately explained how the outcome in

                                   6   Duguid is likely to have a significant impact” on the case); Smith v. JPMorgan Chase Bank, N.A.,

                                   7   20-CV-01777-CBM-(PJWx), 2020 U.S. WL 5033532, at *2 (C.D. Cal. Aug. 21, 2020) (denying

                                   8   motion to stay where “a motion to amend the complaint to allege causes of action outside the

                                   9   scope of the Duguid decision [was] pending”); Lacy v. Comcast Cable Commc’ns., LLC, 19-CV-

                                  10   05007-RBL, 2020 WL 4698646, at *2 (W.D. Wash. Aug. 13, 2020) (denying motion to stay

                                  11   where “discovery [would] need to take place regarding,” among other things, “whether Comcast

                                  12   called Lacy and other potential class members using a pre-recorded voice,” but holding that
Northern District of California
 United States District Court




                                  13   “Comcast should be spared from ATDS-related discovery” until Duguid is decided); Williams v.

                                  14   PillPack LLC, 2020 U.S. Dist. LEXIS 153136, (W.D. Wash. Aug. 13, 2020) (relying on Lacy to

                                  15   deny motion to stay where parties agreed that claims involving the use of a pre-recorded voice

                                  16   would not be affected by Duguid).

                                  17          Here, the only claim Sealey asserts against Chase is the use of an ATDS in violation of the

                                  18   TCPA. The potential impact of Duguid on this action distinguishes this case from those that have

                                  19   denied a stay pending Duguid, as well as from cases in which this Court has denied a stay in other

                                  20   proceedings. See also Glick v. Performant Fin. Corp., No. 16-cv-05461-JST, 2017 WL 786293, at

                                  21   *2 (N.D. Cal. Feb. 27, 2017) (“Defendant will still be required to produce discovery to settle the

                                  22   factual disputes regarding its autodialing technology no matter the results from the appeals or the

                                  23   Petition.”); Cabiness v. Educ. Fin. Sols., LLC, No. 16-cv-01109-JST, 2017 WL 167678, at *3

                                  24   (N.D. Cal. Jan. 17, 2017) (“The parties are now engaged in discovery and, as this Court has

                                  25   previously noted, ‘discovery in this case will be required regardless of the outcome in [the other

                                  26   pending case].’”). Sealey notes that the outcome of Duguid “only might support [Chase’s]

                                  27   position,” but does not dispute that Duguid, however it is decided, will affect the central issue of

                                  28
                                                                                         3
                                           Case 4:19-cv-07710-JST Document 27 Filed 09/29/20 Page 4 of 4




                                   1   this case. ECF No. 24 at 8. Sealey instead focuses her opposition on the length of the stay and the

                                   2   risk that witnesses’ memories could fade or evidence could dissipate.

                                   3          The relative hardships also weigh in favor of a stay. It is true that, standing alone, the

                                   4   desire to avoid “costs of further litigation” does not establish hardship or inequity on behalf of a

                                   5   party seeking a stay. Glick, 2017 WL 786923, at *2. However, as explained above, the orderly

                                   6   course of justice dictates that Duguid should be decided first, as that case addresses the central

                                   7   question at issue here. In addition, Sealey does not allege an ongoing injury, and the risk of harm

                                   8   to Sealey is small considering the likely length of the stay and the fact that Chase is “now aware of

                                   9   its obligations and should have already instituted a litigation hold to preserve documents that may

                                  10   be relevant to this litigation.” Canady v. Bridgecrest Acceptance Corp., CV-19-04738-PHX-DWL,

                                  11   2020 WL 5249263, at *3-4 (D. Ariz. Sept. 3, 2020) (internal citation, quotation marks, and

                                  12   alteration omitted). Finally, oral arguments in Duguid have been scheduled for December 8, 2020.
Northern District of California
 United States District Court




                                  13   ECF No. 25 at 4 (citing Amy Howe, Justices Release December Calendar, SCOTUSblog (Sept.

                                  14   16, 2020), https://www.scotusblog.com/2020/09/justices-release-december-calendar/). Because

                                  15   the Supreme Court “will resolve [Duguid] in its next term, and the stay will have a finite

                                  16   duration,” the potential damage of the stay is minimized. Wolf v. Lyft, Inc., No. C 15-01441 JSW,

                                  17   2015 WL 4455965, at *2 (N.D. Cal. July 20, 2015).

                                  18                                             CONCLUSION

                                  19          For the above reasons, Chase’s motion to stay is granted. This case is stayed pending the

                                  20   Supreme Court’s resolution of Facebook, Inc. v. Duguid et al., No. 19-511. The parties shall file a

                                  21   notice with this Court when the Supreme Court issues its ruling, or otherwise disposes of Duguid.

                                  22   The Court shall set a case management conference upon receipt of that notice.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 29, 2020
                                                                                        ______________________________________
                                  25
                                                                                                      JON S. TIGAR
                                  26                                                            United States District Judge

                                  27

                                  28
                                                                                         4
